THE THIRTEENTH COURT OF APPEALS

                                   13-17-00613-CV


                          Texas Department of Public Safety
                                        v.
                                 Jose Tovar Baez


                                  On Appeal from the
                  County Court at Law No 1 of Cameron County, Texas
                          Trial Cause No. 2017-CCL-00694


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

reinstating the ALJ’s suspension order. Costs of the appeal are adjudged against

appellee, Jose Tovar Baez.

      We further order this decision certified below for observance.

August 29, 2018